Title: To Benjamin Franklin from James Lovell, 7 September 1780
From: Lovell, James
To: Franklin, Benjamin


Hond SirSepr. 7th. 1780
With a Letter of former date, I have to inclose to you some further Proceedings of Congress respecting Bills drawn upon you, and to acknowledge the Receipt of yr. Letter of May 31st. I think I can venture now to assure you that not a single Draught more will be made upon you, let the Occassion be ever so pressing, But you must be entreated to work with all Energy as to the past. You cannot conceive the whole Train of Necessities which led to such Decissions after what you had written.
Congress have called for 3 millions more estimating in Silver to be pd. by the last of December. Nothing but the Weight of Taxes will put an End to the Levity with which our Currency is treated.
New York has empowered her Delegates to cede part of her western Claims; it is recommended to others who have such like to relinquish also a Portion and Maryland is anew invited to close the Ratification of the confederating articles. We must as a Whole show more Vigor than of late. Your most humb Sert.
James Lovell
Honble. Doctr. Franklin
 
Addressed: Honorable / Doctor Franklin / Minister Plenipoy. / France
